DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
The present application is a divisional of application 13/786683 dated 03/06/2013, and the current application’s independent claims are given its 03/06/2013 priority date because that is where support first appears within the chain of priority for subject matter concerning certification.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 18-19, in the reply filed on 04/22/2021 is acknowledged.

Status of Claims
Claims 16-17 are withdrawn. Claims 1-15 and 18-19 will be examined below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-5, 8-15, and 18-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated U.S. Patent Application Publication 2006/0259783 to Work.

As per claim 1, Work teaches an electronic records management system for the collection, capture, processing, storage and tracking of data for both electronic clinical trial and personal health records (see: Work, paragraph 42 and 44-46, is met by computer system), including a certification module for creating a certified digital image copy of an original paper source document (see: Work, paragraph 73-74, is met by the user verifies, or certifies, or commits, that the image received from the external system is the same data or content as both the original hardcopy and the digital version the user initially sent to the external device). 
 
As per claim 2, Work teaches the invention as claimed, see discussion of claim 1, and further teaches: 
said certification module further including: a digitizer for generating a modifiable digital image copy of said original paper source document, said digitizer being in communication with a document memory for storing said modifiable digital image copy (see: Work, paragraph 12, 18, 43, 62-64, 69, and 72, is met by converting a hardcopy of a paper document into a first digital version that is provided by scanning the clinical trial document with a scanner, and transferring to an external device where the digital version is stored);  
a copy processor in communication with said document memory, for attaching an electronic signature to said modifiable digital image copy to certify said modifiable image copy (see: Work, paragraph 75-83, and 86, is met by, the external device creates a fingerprint on the stored pending image, and once verified, or certified, or committed, the image which was pending on the external device is deemed to be the same as the image committed by the user, and thus certified by the user to be an exact duplicate of the first digital version of the document, and therefore an exact copy of the  and for rendering said digital image copy unmodifiable after said digital image copy is certified (see: Work, paragraph 83, an image on the external device is committed as the certified copy of the clinical trial document, and can be saved on the external device; and paragraph 86, the external device may also generate an additional signature using its own private key, which would provide an additional guarantee the image files are not altered and as a way to safeguard against tampering by the user); and 
a certification interface in communication with said copy processor, for displaying said modifiable digital image copy (see: Work, paragraph 73, is met by the images sent from the external device contain the same data or content as both the original hardcopy and the digital version the user initially sent to the external device) for comparison to said original paper source document (see: Work, paragraph 73-74, is met by the user verifies, or certifies, or commits, that the image received from the external system is the same data or content as both the original hardcopy and the digital version the user initially sent to the external device), and for transmitting a command to said copy processor to attach said electronic signature to said modifiable digital image copy (see: Work, paragraph 75-83, and 86, is met by, the external device creates a fingerprint on the stored pending image, and once verified, or certified, or committed, the image which was pending on the external device is deemed to be the same as the image committed by the user, and thus certified by the user to be an exact duplicate of the first digital version of the document, and therefore an exact copy of the original hardcopy; thus, by ensuring the digital fingerprints of the two documents are the same, a certified copy is created which is verified by electronic signature, in compliance with federal standards and guidelines for documents in a clinical trial) and to render said digital image copy unmodifiable (see: Work, paragraph 83, an image on the external device is committed as the certified copy of the clinical trial document, and can be saved on 
 
As per claim 3, Work teaches the invention as claimed, see discussion of claim 2, and further teaches: 
said certification interface further including software to create a human-readable certification form, and to incorporate said human readable certification form into said modifiable digital image copy prior to rendering said digital image copy unmodifiable (see: Work, paragraph 84, is met by the image located on the external device which has been certified will contain an indication that is has been certified, by electronic signature, that the image is the same as the original document or the original digital version of the document which has been created by the user, where the image may contain a stamp with the username to indicate by whom it was certified, or a separate unique identifier may be printed or stamped on the image, or other indications may contain a time and/or date stamp, to indicate when it was certified, and a digital fingerprint may also be indicated on the image to indicate the fingerprint computed for the image at the time of certification, where such indications may assist in creating a tracking system such as for a tracking requirement which may generate a digital fingerprint and stamp it on the image to indicate the image was accessed, when an image is later accessed, other indications are preferably indicated on the image as well, for example, a user identifier and/or time and date stamps to indicate when and by whom the image was accessed). 
 
As per claim 4, Work teaches the invention as claimed, see discussion of claim 2, and further teaches: 
said copy processor further including image editing software to adjust the image quality of said modifiable digital image copy prior to rendering said digital image copy unmodifiable (see: Work, paragraph 71 and 73-74, is met by, after a filtering process to improve the quality of an image, and the user then views the images sent from the external device for verification by the user if the image is acceptable). 
 
As per claim 5, Work teaches the invention as claimed, see discussion of claim 1, and further teaches: 
further including at least one medical device for collecting clinical data in electronic form (see: Work, paragraph 40, is met by source documents, or original information, as used herein include, without limitation, recorded data from automated instruments, microfiches, photographic negatives, microfilm or magnetic media, x-rays), and a central data server for capturing said clinical data from said at least one medical device in the form of an electronic source document (see: Work, paragraph 65, is met by the user may create a digital version of the source document without a hardcopy of the source document, where any method to enter clinical trial information directly onto an electronic device may be employed to generate the digital version in such embodiments). 
 
As per claim 8, Work teaches a device for creating a certified digital image copy of a paper source document for a clinical trial, including: 
a digitizer for generating a modifiable digital image copy of said original paper source document, said digitizer being in communication with a document memory for storing said modifiable digital image copy (see: Work, paragraph 12, 18, 43, 62-64, 69, and 72, is met by converting a hardcopy of a paper document into a first digital version that is provided by scanning the clinical trial document with a scanner, and transferring to an external device where the digital version is stored);  
a copy processor (see: Work, paragraph 42 and 44-46) for attaching an electronic signature to said modifiable digital image copy to certify said modifiable image copy (see: Work, paragraph 75-83, and 86, is met by, the external device creates a fingerprint on the stored pending image, and once verified, or certified, or committed, the image which was pending on the external device is deemed to be the same as the image committed by the user, and thus certified by the user to be an exact duplicate of the first digital version of the document, and therefore an exact copy of the original hardcopy; thus, by ensuring the digital fingerprints of the two documents are the same, a certified copy is created which is verified, by electronic signature, in compliance with federal standards and guidelines for documents in a clinical trial), and for rendering said digital image copy unmodifiable after the digital image copy is certified (see: Work, paragraph 83, an image on the external device is committed as the certified copy of the clinical trial document, and can be saved on the external device; and paragraph 86, the external device may also generate an additional signature using its own private key, which would provide an additional guarantee the image files are not altered and as a way to safeguard against tampering by the user); and 
a certification interface, in communication with said copy processor and with a central data server, for displaying said modifiable digital image copy (see: Work, paragraph 73, is met by the images sent from the external device contain the same data or content as both the original hardcopy and the digital version the user initially sent to the external device) for comparison to said original paper source document (see: Work, paragraph 73-74, is met by the user verifies, or certifies, or commits, that the image received from the external system is the same data or content as both the original hardcopy and the digital version the user initially sent to the external device), and for transmitting commands to said copy processor to attach said electronic signature to said modifiable digital image copy (see: Work, paragraph 75-83, and 86, is met by, the external device creates a fingerprint on the stored pending image, and once verified, or certified, or committed, the image which was pending on the external device is deemed to be the same as the image committed by the user, and thus certified by the user to and to render said digital image copy unmodifiable (see: Work, paragraph 83, an image on the external device is committed as the certified copy of the clinical trial document, and can be saved on the external device; and paragraph 86, the external device may also generate an additional signature using its own private key, which would provide an additional guarantee the image files are not altered and as a way to safeguard against tampering by the user). 
 
As per claim 9, Work teaches the invention as claimed, see discussion of claim 8, and further teaches: 
wherein said certification interface further includes software to create a human-readable certification form, and to incorporate said human readable certification form into said modifiable digital image copy prior to rendering said digital image copy unmodifiable (see: Work, paragraph 84, is met by the image located on the external device which has been certified will contain an indication that is has been certified, by electronic signature, that the image is the same as the original document or the original digital version of the document which has been created by the user, where the image may contain a stamp with the username to indicate by whom it was certified, or a separate unique identifier may be printed or stamped on the image, or other indications may contain a time and/or date stamp, to indicate when it was certified, and a digital fingerprint may also be indicated on the image to indicate the fingerprint computed for the image at the time of certification, where such indications may assist in creating a tracking system such as for a tracking requirement which may generate a digital fingerprint and stamp it on the image to indicate the image was accessed, when an image is later accessed, other indications are preferably indicated on the image as well, for example, a user identifier and/or time and 
 
As per claim 10, Work teaches the invention as claimed, see discussion of claim 8, and further teaches: 
wherein said copy processor further includes image editing software to adjust the image quality of said modifiable digital image copy prior to rendering said digital image copy unmodifiable (see: Work, paragraph 71 and 73-74, is met by, after a filtering process to improve the quality of an image, and the user then views the images sent from the external device for verification by the user if the image is acceptable). 
 
As per claim 11, Work teaches a method for creating a certified digital image copy of a paper source document for a clinical trial, including the steps of: 
uploading a modifiable digital copy of a paper source document into a document memory (see: Work, paragraph 12, 18, 43, 62-64, 69, and 72, is met by converting a hardcopy of a paper document into a first digital version that is provided by scanning the clinical trial document with a scanner, and transferring to an external device where the digital version is stored);  
displaying the modifiable digital image copy on a certification interface (see: Work, paragraph 42, 44-46, and 73, is met by the user then views the images sent from the external device for verification by the user);  
comparing the modifiable digital image copy to the paper source document (see: Work, paragraph 73, is met by the user then views the images sent from the external device for verification by the user);  
determining that the informational content of the modifiable digital image copy matches that of the paper source document (see: Work, paragraph 73, is met by the images sent from the external 
 certifying the modifiable digital image copy as an exact copy of the paper source document (see: Work, paragraph 73-74, is met by the user verifies, or certifies, or commits, that the image received from the external system is the same data or content as both the original hardcopy and the digital version the user initially sent to the external device) by permanent attachment of an electronic signature to the modifiable digital image copy by means of a copy processor (see: Work, paragraph 42, 44-46, 75-83, and 86, is met by, the external device creates a fingerprint on the stored pending image, and once verified, or certified, or committed, the image which was pending on the external device is deemed to be the same as the image committed by the user, and thus certified by the user to be an exact duplicate of the first digital version of the document, and therefore an exact copy of the original hardcopy; thus, by ensuring the digital fingerprints of the two documents are the same, a certified copy is created which is verified, by electronic signature, in compliance with federal standards and guidelines for documents in a clinical trial); and 
rendering the certified digital image copy unmodifiable by means of the copy processor (see: Work, paragraph 83, an image on the external device is committed as the certified copy of the clinical trial document, and can be saved on the external device; and paragraph 86, the external device may also generate an additional signature using its own private key, which would provide an additional guarantee the image files are not altered and as a way to safeguard against tampering by the user).
 
As per claim 12, Work teaches the invention as claimed, see discussion of claim 11, and further teaches: 
prior to the rendering step, the step of incorporating a human-readable certification form into the modifiable digital image copy of the paper source document by means of the certification interface 
 
As per claim 13, Work teaches the invention as claimed, see discussion of claim 11, and further teaches: 
prior to the certifying step, the steps of comparing the image quality of the modifiable digital image copy to that of the paper source document, and determining that the quality of the modifiable digital image copy matches that of the paper source document (see: Work, paragraph 71 and 73-74, is met by, after a filtering process to improve the quality of an image, and the user then views the images sent from the external device for verification by the user if the image is acceptable). 
 
As per claim 14, Work teaches the invention as claimed, see discussion of claim 11, and further teaches: 
after the rendering step, the step of archiving the digital image copy of the source document in a source document storage server under the control of a party disinterested in the clinical trial (see: Work, 
 
As per claim 15, Work teaches the invention as claimed, see discussion of claim 11, and further teaches: 
prior to the uploading step, the step of generating the modifiable digital copy of a paper source document with a digitizer (see: Work, paragraph 12, 18, 43, 62-64, 69, and 72, is met by converting a hardcopy of a paper document into a first digital version that is provided by scanning the clinical trial document with a scanner, and transferring to an external device where the digital version is stored). 

As per claim 18, Work teaches a device for creating a digital image copy of an original document and certifying said digital image copy to be an exact copy of said original document, including: 
a digitizing device for generating a modifiable digital image copy of said original document (see: Work, paragraph 12, 18, 43, 62-64, 69, and 72, is met by converting a hardcopy of a paper document into a first digital version that is provided by scanning the clinical trial document with a scanner, and transferring to an external device where the digital version is stored);  
an interface for displaying (see: Work, paragraph 42 and 44-46) said modifiable digital image copy for comparison to said original document (see: Work, paragraph 73, is met by the user then views the images sent from the external device for verification by the user); and 
a copy processor (see: Work, paragraph 42 and 44-46, is met by computer system) for attaching an electronic signature to said modifiable digital image copy to certify that said modifiable digital image copy is an exact copy of the original document (see: Work, paragraph 75-83, and 86, is met by, the and for rendering said digital image copy unmodifiable after certification (see: Work, paragraph 83, an image on the external device is committed as the certified copy of the clinical trial document, and can be saved on the external device; and paragraph 86, the external device may also generate an additional signature using its own private key, which would provide an additional guarantee the image files are not altered and as a way to safeguard against tampering by the user). 
 
As per claim 19, Work teaches a method for creating a digital image copy of an original document and certifying the digital image copy to be an exact copy of the original document, including steps of: 
generating a modifiable digital image copy of the original document with a digitizing device (see: Work, paragraph 12, 18, 43, 62-64, 69, and 72, is met by converting a hardcopy of a paper document into a first digital version that is provided by scanning the clinical trial document with a scanner, and transferring to an external device where the digital version is stored);  
displaying the modifiable digital image copy on an interface (see: Work, paragraph 73, is met by the user then views the images sent from the external device for verification by the user);  
comparing the modifiable digital image copy to the original document (see: Work, paragraph 42, 44-46, and 73, is met by the user then views the images sent from the external device for verification by the user);  
determining that the modifiable digital image copy is an exact copy of the original document (see: Work, paragraph 73, is met by the images sent from the external device contain the same data or content as both the original hardcopy and the digital version the user initially sent to the external device);  
certifying the modifiable digital image copy as an exact copy of the original document (see: Work, paragraph 73-74, is met by the user verifies, or certifies, or commits, that the image received from the external system is the same data or content as both the original hardcopy and the digital version the user initially sent to the external device) by permanently attaching an electronic signature to the modifiable digital image copy with the copy processor (see: Work, paragraph 42, 44-46, 75-83, and 86, is met by, the external device creates a fingerprint on the stored pending image, and once verified, or certified, or committed, the image which was pending on the external device is deemed to be the same as the image committed by the user, and thus certified by the user to be an exact duplicate of the first digital version of the document, and therefore an exact copy of the original hardcopy; thus, by ensuring the digital fingerprints of the two documents are the same, a certified copy is created which is verified, by electronic signature, in compliance with federal standards and guidelines for documents in a clinical trial); and 
rendering the certified digital image copy unmodifiable with the copy processor (see: Work, paragraph 83, an image on the external device is committed as the certified copy of the clinical trial document, and can be saved on the external device; and paragraph 86, the external device may also generate an additional signature using its own private key, which would provide an additional guarantee the image files are not altered and as a way to safeguard against tampering by the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0259783 to Work in view of U.S. Patent Application Publication 2007/0179815 to Vining.

As per claim 6, Work teaches the invention as claimed, see discussion of claim 5, but fails to specifically teach the following limitations met by Vining as cited: 
wherein said at least one medical device further includes a processor for digitizing data, a memory for storing digitized data, and a communications interface to communicate with said electronic records system (see: Vining, paragraph 17, 18, 32, and 43-44, is met by coupling a digital medical device, such as digital electrocardiographs or ECG device, to a mobile computer unit, the digital medical device capable of performing a client test and automatically incorporating test data to the electronic client record to produce an updated electronic record and up-loading the electronic client records from the mobile computer unit to the data management server). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the recorded data from automated instruments that enter clinical trial information directly onto an electronic device to generate a digital version as taught by Work to include a digital electrocardiographs, or ECG device, capable of performing a test and automatically incorporate the test data into an electronic record to produce an updated electronic record for up-loading to a data management server as taught by Vining with the motivation of the efficient screening of a large client population, such as students, in order to identify those members of the population susceptible to a 
 
As per claim 7, Work teaches the invention as claimed, see discussion of claim 5, but fails to specifically teach the following limitations met by Vining as cited: 
wherein said at least one medical device is selected from the group consisting of a thermometer, a sphygmomanometer, a glucose monitor, a blood chemistry analyzer, a blood gas analyzer, an electrocardiograph, an infusion pump, and a ventilator (see: Vining, paragraph 17, 18, 32, and 43-44, is met by coupling a digital medical device, such as digital electrocardiographs or ECG device, to a mobile computer unit, the digital medical device capable of performing a client test and automatically incorporating test data to the electronic client record to produce an updated electronic record and up-loading the electronic client records from the mobile computer unit to the data management server). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the recorded data from automated instruments that enter clinical trial information directly onto an electronic device to generate a digital version as taught by Work to include a digital electrocardiographs, or ECG device, capable of performing a test and automatically incorporate the test data into an electronic record to produce an updated electronic record for up-loading to a data management server as taught by Vining with the motivation of the efficient screening of a large client population, such as students, in order to identify those members of the population susceptible to a medical condition, such as a cardiac condition, by allowing for a large number of clients to be tested at a convenient location, such as a school, such that the medical professional capable of gaining access to the relevant electronic records via a secure computer connection thereby optimizing the medical .
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO 892 and includes:
U.S. Patent Application Publication 2004/0243439 to Huggard (see abstract and Fig. 1-2).
U.S. Patent Application Publication 2008/0256128 to Pierce (see abstract, source documents management for clinical trials).
U.S. Patent Application Publication 2006/0047538 to Condurso (see paragraph 18, clinical devices such as glucose monitors, server storing the record).
U.S. Patent Application Publication 2002/0111946 to Fallon (see paragraph 180, submission of documents by uploading scanned images and electronically faxed images of medical records, which are maintained in a “read only” state in which they cannot be changed or modified).
U.S. Patent Application Publication 2012/0096005 to O’Connor (see paragraph 6, source documents, certified copies, clinical trial management).
U.S. Patent Application Publication 2012/0323589 to Udani (see paragraph 232 and 274, certified copies, source data and documents for the clinical trial).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626